222 A.2d 360 (1966)
In re Donald G. MILNE.
No. 1953.
Supreme Court of Vermont. Washington.
September 1, 1966.
Louis P. Peck, Deputy Atty. Gen., Montpelier, for plaintiff.
Robert Grussing, A. Luke Crispe, Brattleboro, for defendant.
Before HOLDEN, C. J., and SHANGRAW, BARNEY, SMITH, and KEYSER, JJ.
PER CURIAM.
The committee, appointed pursuant to 4 V.S.A. Section 844 to investigate the complaint for disbarment presented against the respondent, has heard the cause, and reported that the respondent has forged the names of clients and others on various legal documents. It found that the respondent has diverted funds of his clients to his own use.
At the hearing on the report no objection was presented to the findings of the committee. The report is accepted.
Judgment that Donald G. Milne is removed from the office of attorney and counsellor at law and solicitor in chancery and his name is stricken from the rolls.